DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gian FR296832.
Claim 1. Gian discloses a waterproof assembly structure (3) for solar panels (2) arranged in rows and columns (Fig.1), wherein the solar panels (2) that in rows have a plurality of longitudinal intervals therebetween (10, 12), and the solar panels that in columns have a plurality of lateral intervals therebetween (20); the waterproof assembly structure comprising: a plurality of fastening frames disposed at the longitudinal intervals and extending longitudinally for fastening the solar panels (Fig.4); a plurality of waterproof frames disposed at the lateral intervals and extending laterally, each of the waterproof frames including a cover plate (22) abutting against the solar panels for covering the lateral interval and an extending block (221) provided on the cover plate passing through the lateral interval, wherein a waterproof gasket (222) is disposed between the cover plate and the solar panels; a pulling member (23) is connected to the 

Claim 5. Gian discloses a plurality of insulating gaskets (222) are disposed between the extending block and the solar panels (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gian FR2968323 as applied to claim 1 above, in view of Bong KR101827214.
Claim 6. Gian fails to disclose the rest of the limitation herein, however Bong before the effective filing date discloses each of the fastening frames includes an upper fastening member (410) and a lower fastening member (250), the lower fastening member has a top portion with two side portions disposed at two sides of the top portion (Fig.2), each of the side portions connects with a bottom portion, wherein each of the side portion includes a first vertical section, a second vertical section and a horizontal section (404) connecting with the first vertical section and the second vertical section; the upper fastening member has a main portion fixed to the top portion of the lower fastening member, two wing portions separately extend from both sides of the main portion to 

Claim 7. Gian as modified by Bong discloses the second vertical section is not taller than the first vertical section (Fig.2 of Bong).

Claim 8. Gian as modified by Bong discloses a plurality of rubber strips (222 or 300 of Bong) for waterproofing and insulating from electricity are provided between the first vertical section and the solar panels, between the upper fastening member and the solar panels and between the horizontal section and the solar panels (as shown in Fig.2 of Bong).

Claim 9. Gian as modified discloses a groove (213) for draining and ventilating is disposed at a junction of the horizontal section and the first vertical section.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633